Citation Nr: 1549511	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-21 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1985.   He was awarded, in part, the Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for right ear hearing loss.  

The Veteran provided testimony during a videoconference hearing before the undersigned in May 2015.  A transcript is of record.  

In May 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The Board notes that the Veteran properly appointed the representative listed above in May 2015.  

The Veteran timely filed a notice of disagreement with a June 2015 rating decision regarding the issue of entitlement to increased rating for diabetes mellitus type II.  The agency of original jurisdiction (AOJ) acknowledged the notice of disagreement in August 2015 and notified the Veteran of some of the processes for further developing the claim.  As it is not ripe for appellate review, the Board will not accept jurisdiction over the matter at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2015), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for right ear hearing loss was denied in the June 2011 rating decision on the basis that a current disability has not been demonstrated.  The AOJ cited to a March 2011 VA examination which found hearing within normal from 250 to 8000 Hertz.  

The Veteran testified during the May 2015 Board hearing, he was found to have hearing loss under VA regulations in an October 2010 VA outpatient treatment record.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Right ear sensorineural hearing loss combined type was diagnosed.  

On November 15, 2010, the Veteran was fitted for hearing aids.  Thereafter, VA treatment records continue to indicate the use of a right ear hearing aid.  

In an August 2013 VA Form 9, the Veteran reported that he could not hear the audiometric sounds and did not raise his hand once during the VA examination hearing test.  He stated that the VA examiner did not believe that he could not hear the sounds during the test.  

The Board notes that an April 2015 VA audiology consultation reveals that audiogram test results obtained at that time were determined to be unreliable due to a lack of inter-test agreement.  

Given the conflicting evidence regarding whether the Veteran has a current right ear hearing loss disability, and given that in-service noise exposure is conceded in this case due to the Veteran's combat service, the Board finds that a new VA examination is warranted in order to determine whether the Veteran has a current right ear hearing loss disability that is etiologically related to service.  

In addition, during the Board hearing, the Veteran identified treatment with another doctor, Dr. P.B., at the hearing center in Montgomery.  See Board Hearing Transcript (Tr.) at p. 9.  Records from this provider do not appear to be in the claims file.  As such, the Veteran should be asked to identify all outstanding records of relevant treatment and to provide VA with authorization to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including with Dr. P.B., the doctor identified during the Board hearing.  

If the Veteran fails to complete necessary authorizations for requesting private medical reports, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Once the above development has been completed, provide the Veteran with a VA audiology examination to determine whether the Veteran has a current right ear hearing loss disability that is related to service.  

All records contained in the virtual system must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to specifically state whether the Veteran has current right ear hearing loss.  The examiner should comment on the October 2010, March 2011 and April 2015 audiogram findings and the fact that the Veteran has been prescribed a hearing aid since November 2010.  

If a right ear hearing loss disability is demonstrated, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had onset in service or is otherwise related to a disease or injury in service, including the conceded in-service noise exposure from weapons fire.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

